                                                                       U.S.:;' 'i r
                                                                                      .,uiD;yr
                      IN THE UNITED STATES DISTRICT COURT,                       ,p «m q. ou
                         SOUTHERN DISTRICT OF GEORGIA                                     J"*
                                  SAVANNAH DIVISION


                                                                          SQ.blm OFGA.
UNITED STATES OF AMERICA,

       Plaintiff,

V.                                                        Criminal Action No: 4:19CRi02


OKEMI MON LAWTON,

       Defendant.




                                         ORDER


       This matter is before the Court on the Motion for Leave of Absence by Kathleen Davis,

counsel for Defendant, for the dates of August 8, 2019 through August 9, 2019; September 12,

2019 through September 13, 2019; and November 13, 2019 through November 15, 2019. (Doc.

10.) After careful consideration, said Motion is GRANTED.


       SO ORDERED     .this 17/6,ay of July, 2019.

                                                   CHRISTOPHER L. RAY
                                                   MAGISTRATE JUDGE
                                                   SOUTHERN DISTRICT OF GEORGIA
